Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 29-41, 43 and 44, drawn to, a modified Cas9 protein comprising one or more mutations located at one or more amino acid residue positions selected from the positions in the Markush group of claim 29, wherein the positions are identified by reference numbering of an unmodified mature Streptococcus pyogenes Cas9 (SpCas9).
Group II, claim 42, drawn to, a modified Cas9 protein comprising the single, double, triple, quadruple or more mutations, as recited in claim 42.
Group III, claim 45, drawn to, a ribonucleoprotein (RNP) complex comprising the modified Cas9 protein of claim 29.
Group IV, claim 46, drawn to, a fusion protein comprising the modified Cas9 protein of claim 29.
Group V, claim 47, drawn to, a nucleic acid encoding the modified Cas9 protein 
Group VI, claim 48, drawn to, a pharmaceutical composition comprising the modified Cas9 protein of claim 29 and at least one pharmaceutically acceptable excipient.
Group VII, claims 49, drawn to, an in vitro method for altering the genome of a cell, comprising expressing in the cell the modified Cas9 protein of claim 29 together with a guide RNA targeting a specific genomic sequence.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups do not contain a special technical feature which contributes over the prior art. Specifically, the special technical feature of a modified Cas9 protein comprising at least one of the specific mutations cited in claim 29, based on an unmodified S. pyogenes amino acid sequence, is well known in the prior art as evidenced by the teaching of O’Connell et al. (WO 2016/123243 (provided here)). O’Connell et al. teaches variant Cas9 proteins harboring mutations at various positions, which include P475 and W476 of SEQ ID NO: 8 (or the corresponding mutations of any of the proteins set forth as SEQ ID NOs: 1-256, 795-1346 and 1545) (pg. 80, para. [00279]). Figures 9A-B depict the amino acid sequence of a Cas9 protein from Streptococcus pyogenes (SEQ ID NO: 8) (pg. 8, para. [0033]). Because O’Connell et al. shows a modified Cas9 protein comprising at least one of the specific mutations cited in claim 29, based on an unmodified S. pyogenes amino acid sequence, the 
Therefore, unity of invention is lacking between Groups I, II, III, IV, V, VI and VII.

The inventions lack unity as demonstrated by showing that the common technical feature does not define a contribution over the prior art, ‘a posteriori'. See MPEP 1850.
MPEP 1850(II): "The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art....Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step."   

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to the following patentably distinct species:

Group I- Claim 29 is generic.
Group II- Claim 42 is generic.

1) Species of amino acid mutation combination (Claims 29 and 37):


2) Species of amino acid mutation combination (Claims 29 and 38):
2A) one of the amino acid mutation combinations listed in the Markush group of claim 38; i.e., (a) or (b) or (c) or (d) or (e) or (f) or (g) or (h) or (i) (Claims 29 and 38)

3) Species of amino acid mutation combination (Claim 42):
3A) one of the amino acid mutation combinations listed in claim 42; i.e., (a) or (b) or (c) or (d) or (e) or (f) or (g) or (h) or (i) (Claim 42)

The various species of amino acid mutation combinations are independent or distinct because they are not obvious variants of each other, and may impart different biochemical or biophysical properties on the compounds that each interacts with. Each of the cited amino acid mutation combinations may impart different functional properties with regard to its CRISPR (cleaving) function.  In addition, the amino acid mutation combinations are not obvious variants of each other based on the current record.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claim 29 is generic to claims 30-49.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:


(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

In summary:
1) Applicant must elect one (1) Invention:  I or II or III or IV or V or VI or VII;
AND, if Applicant elects Group I, then
2) Applicant must elect two (2) species: 1A AND 2A;

OR, if Applicant elects Group II, then
2) Applicant must elect one (1) species: 3A


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP 821.04.  
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651